Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2019

                                     No. 04-19-00311-CV

                                       Ernest BUSTOS,
                                          Appellant

                                               v.

                             ENCINO PARK HOMEOWNERS,
                                      Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-18828
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
        On September 13, 2019, this court ordered appellant to provide written proof that the fee
for preparing the clerk’s record had been paid. On September 20, 2019, appellant filed proof of
payment. It is therefore ORDERED that the clerk’s record be filed in this appeal no later than
ten days from the date of this order.




                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2019.



                                                    ___________________________________
                                                    Luz Estrada,
                                                    Chief Deputy Clerk